        Case 1:18-cv-02387-APM Document 19 Filed 09/04/19 Page 1 of 15



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

-------------------------------------                 X
                                                      :
                                                      :
JOSEPH MICHAEL ARPAIO
                                                      :
                                                      :
                          Plaintiff,
                                                      : Case No. No. 1:18-cv-02387-APM
v.                                                    :
                                                      :
                                                      :
MICHELLE COTTLE, et al.                               :
                                                      :
                          Defendants.                 :
                                                      :
-------------------------------------                 X


            DEFENDANTS’ MEMORANDUM OF LAW IN OPPOSITION
         TO PLAINTIFF’S MOTION FOR LEAVE TO AMEND COMPLAINT




                                       BALLARD SPAHR LLP

                                           Jay Ward Brown (D.C. Bar No. 437686)
                                           Chad R. Bowman (D.C. Bar No. 484150)
                                           Mara Gassmann (D.C. Bar No. 1014532)
                                           1909 K Street, NW, 12th Floor
                                           Washington, DC 20006
                                           Telephone: (202) 661-2200
                                           Fax: (202) 661-2299
                                           brownjay@ballardspahr.com
                                           bowmanchad@ballardspahr.com
                                           gassmannm@ballardspahr.com

                                       Counsel for Defendants


Date: September 4, 2019
         Case 1:18-cv-02387-APM Document 19 Filed 09/04/19 Page 2 of 15



       Defendants Michelle Cottle and The New York Times Company (together, “The Times”

or “defendants”), through undersigned counsel, respectfully submit this memorandum of law in

opposition to Plaintiff’s Motion for Leave to Amend the Complaint (“Mot.”), Dkt. 17.

                                PRELIMINARY STATEMENT
       In its Memorandum Opinion and Order of August 9, 2019 (“Op.”), Dkt. 16, the Court

dismissed Plaintiff Joseph Arpaio’s Complaint because of his failure to plead a viable claim—

including the failure to “plead any facts to support the key element of actual malice,” or even the

alleged “falsity of any of the Article’s claimed defamatory statements.” Op. at 9 & n.1. Arpaio

fares no better on his second attempt. As with the original Complaint, the most revealing thing

about the Proposed Amended Complaint, Dkt. 18-1 (“PAC”),1 is what is missing. The PAC is

devoid of a single factual allegation plausibly demonstrating that The Times knew or had reason

to know any particular factual statement in the Article was false—or, again, even that any

specific challenged statement was false. As before, these failings are dispositive. The PAC

alternately relies on threadbare recitals of harm already rejected by the Court and conclusory

assertions of purported conduct by The Times that, even if they had been plausibly supported by

factual allegations, as a matter of law are not the kinds of conduct that would support a finding of

actual malice. Nor do Arpaio’s new claims for “General Defamation” and “Defamation by

Implication,” which similarly fail to allege anything other than threadbare recitals of the law,

rescue his pleading.

       What is apparent from this exercise is that, while the self-described “America’s Toughest

Sheriff” may dislike the Article that The Times published about his controversial legacy, this


   1
      Arpaio initially filed his proposed amended complaint as an exhibit to his Motion for Leave
to Amend. See Dkt. 17-1. Pursuant to the Court’s direction, Arpaio then filed a redline version
of the pleading at Dkt. 18-1, which is the version to which defendants cite herein as the PAC.


                                                 1
         Case 1:18-cv-02387-APM Document 19 Filed 09/04/19 Page 3 of 15



prominent public figure cannot plausibly state a claim. In other words, even supplemented as he

proposes by the PAC, the pleading still fails as a matter of law. Because leave to amend would

be futile, the Court should deny the Motion and dismiss this lawsuit with prejudice.

                                           ARGUMENT
I.     LEAVE TO AMEND SHOULD BE DENIED BECAUSE AMENDMENT
       WOULD BE FUTILE

       Plaintiff concedes, as he must, that leave to amend a complaint is properly denied when

amendment would be futile. Mot. ¶ 2; see, e.g., In re Interbank Funding Corp. Sec. Litig., 629

F.3d 213, 218 (D.C. Cir. 2010) (“[A] district court may properly deny a motion to amend if the

amended pleading would not survive a motion to dismiss.”) (citing Foman v. Davis, 371 U.S.

178, 182 (1962)). When considering whether amendment would be futile, a court reviews the

proffered claims and supporting factual allegations as it would when deciding a motion under

Federal Rule 12(b). See Klayman v. Judicial Watch, Inc., 288 F. Supp. 3d 314, 318-20 (D.D.C.

2018) (denying motion to amend complaint for intentional infliction of emotional distress as

futile where plaintiff failed “to supply the level of factual detail necessary to sustain his

allegations”), reconsideration denied, 296 F. Supp. 3d 208 (D.D.C. 2018); He Depu v. Yahoo!

Inc., 334 F. Supp. 3d 315, 321-23 (D.D.C. 2018) (denying motion as futile because “slight

wording differences” to allegations did not make them “new” or rescue complaint from infirmity

of “conclusory allegation”); SAI v. Transp. Sec. Admin., 315 F. Supp. 3d 218, 235 (D.D.C. 2018)

(denying leave to amend where inadequate new factual allegations did not “clear the

‘plausibility’ hurdle” and deficiencies to complaint could not be cured by amendment).

       Thus, Arpaio’s contention that leave should be granted because The Times would not

suffer “undue prejudice,” Mot. ¶ 2-5, is a non sequitur. The issue is futility, and none of the

cases he cites supports leave to amend here. In Djourabchi v. Self, 240 F.R.D. 5 (D.D.C. 2006)


                                                   2
         Case 1:18-cv-02387-APM Document 19 Filed 09/04/19 Page 4 of 15



(cited at Mot. ¶ 2), the issue was whether a plaintiff, in a pending action in which the scheduling

order had not yet issued, should be permitted to add a third count to his existing pleading. Id. at

12-14. Unsurprisingly, that court found no prejudice to the opposing party. Id. The court did

not assess the prejudice to a defendant of having to litigate an action already determined by the

court to fail as a matter of law. Id. Arpaio’s reliance on Atlantic Bulk Carrier Corp. v. Milan

Express Co., 2010 WL 2929612 (E.D. Va. July 23, 2010) (cited at Mot. ¶ 2) is similarly inapt.

There, too, a party in an ongoing matter sought leave to add a counterclaim—one that the court

observed stated a plausible claim for relief. Id. at *4. And, in the third and final case cited by

Arpaio for the proposition that amendment should be permitted here due to a purported lack of

burden on The Times, the court denied leave to amend. Teltschik v. Williams & Jensen, 683 F.

Supp. 2d 33, 42 (D.D.C. 2010) (cited at Mot. ¶ 4).

       All apart from the obvious prejudice of being forced to litigate claims that are facially

defective, a party opposing amendment is not required to show prejudice where, as here,

amendment would be futile. Klayman, 288 F. Supp. 3d at 320 (denying leave to amend because

even if “granting [the motion] would not prejudice Defendants, Plaintiff's proposed amendment

would be futile” due to lack of specificity in his allegations).2 As The Times establishes below,


   2
      Although courts as a general matter grant leave to amend freely where justice requires,
Arpaio cites no case holding that justice requires the allowance of futile amendments. The law is
expressly to the contrary. Moreover, the pre-Iqbal/Twombly cases he cites for the proposition
that leave is favored are inapposite here. See Adams v. Quattlebaum, 219 F.R.D. 195, 197
(D.D.C. 2004) (holding plaintiff was entitled to amend as of right while motion to dismiss was
pending) (cited at Mot. ¶ 2); Belizan v. Hershon, 434 F.3d 579, 584 (D.C. Cir. 2006) (reversing
district court because it dismissed with prejudice without articulating reasons or considering
whether deficiencies could be cured with new facts) (cited at Mot. ¶ 2); Foman, 371 U.S. at 182,
(reversing because district court’s “outright refusal to grant the leave without any justifying
reason appearing for the denial is not an exercise of discretion”) (cited at Mot. ¶ 2); Richardson
v. United States, 193 F.3d 545, 548-59 (D.C. Cir. 1999) (reversing district court because it
dismissed complaint of pro se litigant without considering all his filings in opposition to motion)
(cited at Mot. ¶ 2).

                                                  3
           Case 1:18-cv-02387-APM Document 19 Filed 09/04/19 Page 5 of 15



because the PAC, like the Complaint, fails to plead factual allegations plausibly establishing

essential elements of Arpaio’s claims, leave should be denied and the case dismissed with

prejudice.


II.       THE PAC’S NEW CONCLUSORY ALLEGATIONS CANNOT
          PLAUSIBLY SUPPORT A FINDING OF ACTUAL MALICE OR
          FALSITY AS A MATTER OF LAW

          Arpaio does not dispute that “actual malice” fault is an element of the PAC’s First,

Second and Third Causes of Action for defamation and his Fifth Cause of Action, or that his

failure adequately to plead this element was one of the reasons the Court dismissed the related

counts in his original Complaint. Op. at 9. A review of Arpaio’s proposed new pleading reveals

the addition of multiple boilerplate assertions that The Times “acted with actual malice,” e.g.,

PAC ¶¶ 23, 25-27, 33-39, or “avoided learning the truth,” e.g., id. ¶¶ 25, 41, but no factual

allegations to undergird these assertions. Instead, Arpaio proffers broad and conclusory themes,

summarized at PAC ¶ 31: that The Times failed to investigate and seek comment, id. ¶ 31(1)-

(2); had ill will toward and preconceived views about him, id. ¶ 31(3), (5)-(8)3; and engaged in

“sensationalism and ‘muckraking,’” id. ¶ 31(4).4 These conclusory allegations are legally

insufficient. See Op. at 5 (“The court need not accept as true, however, ‘a legal conclusion


      3
      In his list, Arpaio repeats No. 7. For clarity, defendants refer to the final item on the list,
“ill-will or hostility that Defendants’ harbor for Plaintiff Arpaio,” as No. 8.
     The PAC also characterizes The New York Times as “the most sophisticated, most
      4

knowledgeable and most well funded publication,” comprised of “world-renowned, sophisticated
journalists” who “know what is true.” PAC ¶ 24. The Times appreciates the compliment.
Respectfully, however, this allegation weighs heavily against the plausibility of any alleged
purposefully false publication—especially where, as the Court recognized, Arpaio has not
alleged facts establishing that anything he challenges in the Article is false, Op. at 9 n.1, and
where, to the contrary, every fact included in the Article is supported by an extensive public
record, see, e.g., Mem. in Supp. of Defs.’ Mot. to Dismiss (“Times Mem.”) at 6-27, Dkt. 8,
which Arpaio has not disputed.


                                                   4
         Case 1:18-cv-02387-APM Document 19 Filed 09/04/19 Page 6 of 15



couched as a factual allegation.’”) (citations omitted). Moreover, even if the conclusory themes

were supported by pleaded facts, they would not constitute actual malice as a matter of law.

Indeed, the Court has already rejected several of Arpaio’s recycled arguments.

       A.      None Of Arpaio’s Factual Allegations
               Plausibly Could Establish Actual Malice

       As the Court has noted, unadorned assertions of actual malice do not satisfy the pleading

burden because they are pure legal conclusions. Op. at 5; see also Defs.’ Reply in Supp. of Mot.

to Dismiss (“Times Reply”) at 7, Dkt. 14. Thus, the addition of bald allegations of “actual

malice” and other legal boilerplate to the PAC are properly disregarded in assessing the

sufficiency of the pleading. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Deripaska v.

Associated Press, 282 F. Supp. 3d 133, 144 (D.D.C. 2017). The First Circuit summarized the

proper analysis of an allegation of actual malice:

            To begin, the court must strip away and discard the complaint’s conclusory
            legal allegations. Next, the court must determine whether the remaining
            factual content permits “the reasonable inference that the defendant is
            liable for the misconduct alleged.”
            In this case, the plausibility standard operates in conjunction with the
            substantive law of defamation. As a matter of constitutional bedrock, a
            plaintiff must show fault in order to impose liability upon a defendant for
            defamation. . . . In determining whether [fault] allegations cross the
            plausibility threshold, an inquiring court need not give weight to bare
            conclusions, unembellished by pertinent facts.

Shay v. Walters, 702 F.3d 76, 82-83 (1st Cir. 2012) (emphasis added) (citations omitted). As in

Shay, and as it did in its Opinion, this Court should “strip away and discard” Arpaio’s legal and

conclusory allegations, and consider whether any remaining factual allegations could plausibly

establish actual malice. They do not.




                                                 5
         Case 1:18-cv-02387-APM Document 19 Filed 09/04/19 Page 7 of 15



                1.      An alleged failure to investigate is belied by the Article and
                        legally irrelevant to actual malice

        Arpaio alleges that defendants’ knowledge of falsity can be inferred from their purported

“failure to investigate seriously false allegations,” see PAC ¶ 31(1), or to “seek comment from

Plaintiff Arpaio or his lay or legal representatives,” id. ¶ 31(2); see also id. ¶¶ 26, 34-37. The

plausibility of the claimed failure to investigate falters in the face of the Article itself, which sets

forth in detail the public record upon which Cottle’s opinion was based. See Article; see also

Op. at 2-3; Times Mem. at 42-43.

        But this conclusory allegation suffers a fundamental legal flaw as well. Because actual

malice is a subjective standard focused on a defendant’s awareness of falsity, an alleged failure

to conduct an investigation is not probative of actual malice unless the disputed statement was

patently unbelievable on its face. As the Supreme Court underscored in Harte-Hanks

Communications, Inc. v. Connaughton, 491 U.S. 657, 666 (1989), the actual malice issue is not

whether a publisher “could have” investigated further, but whether the publisher had a subjective

awareness of the statement’s probable falsity at the time of publication. Even in circumstances

where a failure to investigate would constitute “an extreme departure from the standards of

investigation and reporting ordinarily adhered to by responsible publishers,” that would not

establish actual malice, unless the publisher had “obvious reasons to doubt” the truth of the

information. Id.; see also, e.g., Jankovic v. Int'l Crisis Grp., 822 F.3d 576, 594–95 (D.C. Cir.

2016) (plaintiff’s “reliance on insufficient investigation by [defendant as circumstantial evidence

of actual malice] is a non-starter. . . . [The writer] had not discovered anything that caused him to




                                                   6
          Case 1:18-cv-02387-APM Document 19 Filed 09/04/19 Page 8 of 15



doubt his conclusion about [plaintiff] and therefore was under no obligation to investigate

further”) (collecting cases).5

         Thus, in Schatz v. Republican State Leadership Commission, a plaintiff’s allegations that

a defendant reprinted previously published allegations without “‘any additional investigation’ to

determine whether what was said was true,” or any other “‘additional’ legwork,” were

insufficient as a matter of law to allege a plausible claim of actual malice. 669 F.3d 50, 56-58

(1st Cir. 2012). The Seventh Circuit reached the same result in Pippen v. NBCUniversal Media,

LLC, in which it observed that, “[i]f rather than relying on the rumor mill the defendants had

conducted even a cursory investigation, they would have discovered that” the assertions in their

stories were untrue, but nevertheless affirmed dismissal on the pleadings because “failure to

investigate is precisely what the Supreme Court has said is insufficient to establish reckless

disregard for the truth.” 734 F.3d 610, 614 (7th Cir. 2013).

         Nor is the fact that The Times did not seek comment from Arpaio evidence of actual

malice. The Article commented on Arpaio’s legacy in light of an extensive and, in this litigation,

factually undisputed public record. That a writer would choose not to question directly the

subject of criticism, “who might reasonably be expected to deny” unfavorable statements about

him, “is neither surprising nor required.” Jankovic, 822 at 595; McFarlane v. Sheridan Square

Press, Inc., 91 F.3d 1501, 1511 (D.C. Cir. 1996) (defendant’s “failure to contact” plaintiff does

not support “a finding of actual malice,” particularly given that “denials are so commonplace in

the world of polemical charge and countercharge”); Lohrenz v. Donnelly, 350 F.3d 1272, 1286



     5
       As The Times demonstrated in its motion papers, the Article’s statements about Arpaio
were far from obviously of doubtful accuracy given the extensive public record supporting them.
See generally Times Mem. at 6-27.


                                                 7
         Case 1:18-cv-02387-APM Document 19 Filed 09/04/19 Page 9 of 15



(D.C. Cir. 2003) (no actual malice where defendants did not attempt to contact plaintiff); see also

Pippen, 734 F.3d at 614 (same).

               2.      Purported “ill will” toward Arpaio or “slant” against his
                       political views does not demonstrate actual malice

       Arpaio next alleges that defendants’ purported “hostility, anger, and retaliation to ‘get’

Plaintiff Arpaio because of his conservative stance on immigration and outward support for

President Trump,” PAC ¶ 31(3), are evidence of actual malice; see also id. ¶¶ 31(5), 31(8), 26,

28-29, 39. Relatedly, he claims that such a state of mind can be inferred from defendants’

“preconceived view or slant.” Id. ¶ 31(6); see also ¶¶ 31(7), 33.6

       Arpaio pleads no facts that suggest defendants were out to “get” him, and the conclusory

pleading fails on this basis alone. But the conclusory allegation also suffers a more fundamental

legal flaw. The Court already considered whether “actual malice can be inferred” from

defendants’ supposed “‘political partisanship and liberal bias.’” Op. at 8 (quoting Arpaio’s

briefing). The answer was—correctly—no. Id. (citing Tavoulareas v. Piro, 817 F.2d 762, 795

(D.C. Cir. 1987)); see also Harte-Hanks Commc’ns, 491 U.S. at 666 (it is “worth emphasizing

that the actual malice standard is not satisfied merely through a showing of ill will or ‘malice’ in

the ordinary sense of the term”); Henry v. Collins, 380 U.S. 356 (1965) (reversing libel

judgment where jury instruction could be read to require mere intent to inflict harm rather than

intent to inflict harm through false statements); Liberty Lobby, Inc. v. Rees, 852 F.2d 595, 597

   6
     Arpaio also claims that defendants “admitted[]” to publishing with actual malice in the
passage from the Article stating, “‘Some might consider it ungenerous to celebrate Mr. Arpaio’s
electoral failure and continuing slide into irrelevance. But the man has a long and storied history
of mistreating people in unfortunate circumstances, so it seems only appropriate to return the
favor.’” PAC ¶ 39. Not so. Arpaio appears to conflate an attitude toward him, which might be
relevant to evaluating common law malice, with an awareness of the falsity or likely falsity of a
challenged statement, the inquiry relevant here to constitutional actual malice. Harte-Hanks
Commc’ns, 491 U.S. at 666-68.


                                                 8
        Case 1:18-cv-02387-APM Document 19 Filed 09/04/19 Page 10 of 15



(D.C. Cir. 1988) (no actual malice by publishers of highly critical articles describing plaintiff’s

political activities and associations); Parsi v. Daioleslam, 890 F. Supp. 2d 77, 91 (D.D.C. 2012)

(“ideological opposition alone” cannot support actual malice).

       Similarly, Arpaio’s vague assertion that the Article was “preconceived” does not

establish knowledge of falsity or a high degree of awareness of likely falsity: A purported

preconception “is not antithetical to the truthful presentation of fact” and here does nothing to

show actual malice. Jankovic, 822 F.3d at 597 (“argument that [writer] had concocted a pre-

conceived storyline . . . fails to establish actual malice” even if the writer “may have adopted an

adversarial stance toward” people like plaintiff who “he had come to believe were deserving of

suspicion”) (citing Piro, 817 F.2d at 795; McFarlane, 91 F.3d at 1511; see also Lohrenz v.

Donnelly, 223 F. Supp. 2d 25, 48 (D.D.C. 2002) (“Any ‘pre-existing agenda,’ even one which

may be noxious to some minds, is not indicative of actual malice.”), aff'd, 350 F.3d 1272 (D.C.

Cir. 2003).

               3.      A supposed interest in “sensationalism” does not show actual malice

       Arpaio finally—and again baldly—asserts that actual malice can be inferred because

defendants supposedly engaged in “sensationalism and ‘muckraking.’” PAC ¶ 31(4); see also id.

¶ 29 (“Defendants intentionally desired to . . . ‘muckrake’ [Arpaio]”). As with Arpaio’s other

allegations, he proffers no facts to support his threadbare recitals, so it is impossible to know to

what he refers. However, the mere fact that a media enterprise is a commercial entity with a

profit motive is not evidence of actual malice. See, e.g., Foretich v. Am. Broad. Cos., 1997 WL

669644, at *8 (D.D.C. Oct. 17, 1997) (media defendant’s “focus on popular success of [its]

docudrama and on economic gain” were not indicia of actual malice).




                                                  9
        Case 1:18-cv-02387-APM Document 19 Filed 09/04/19 Page 11 of 15



       B.      Arpaio Is Not Entitled To Discovery On Actual Malice

       Perhaps recognizing that he cannot prevail on his amended, but still facially deficient,

recitals of boilerplate actual malice allegations and conclusory theories, Arpaio alleges that

“[b]efore any motion to dismiss can be granted, Plaintiff Arpaio is entitled to discovery on

Defendants’ inner workings in order to prove actual malice.” PAC ¶ 32. In so doing, he repeats

arguments that were already squarely rejected by this Court, Op. at 7, and relies on pre-Iqbal-

Twombly decisions that no longer reflect the applicable pleading standard, PAC ¶ 32 (citing

Herbert v. Lando, 441 U.S. 153 (1979), and Lohrenz v. Donnelly, 223 F. Supp. 2d 25 (D.D.C.

2002)); see also Times Reply at 6 n.2.

       Under the standard of Iqbal/Twombly, the Rule 8 pleading burden prevents plaintiffs

from “unlock[ing] the doors of discovery… armed with nothing more than conclusions,” Iqbal,

556 U.S. at 678-79, and courts therefore properly dismiss claims where plaintiffs—like Arpaio

here—can offer no more. Accordingly, and contrary to Arpaio’s assertions, “pleading ‘actual-

malice buzzwords’ is simply not enough to nudge a case into discovery.” Biro v. Conde Nast,

963 F. Supp. 2d 255, 279–80 (S.D.N.Y. 2013) (citations omitted), aff'd, 807 F.3d 541 (2d Cir.

2015), and aff'd, 622 F. App’x 67 (2d Cir. 2015).

       C.      Arpaio Also Fails To Remedy His Pleading Deficiencies
               Regarding Falsity

       As the Court observed in its Opinion, Arpaio “offers no factual allegations to plausibly

support the falsity of any of the Article’s claimed defamatory statements.” Op. at 9 n.1. In the

PAC, Arpaio does not even attempt to cure this “deficiency of the pleading.” Id. Although

Arpaio castigates defendants for supposedly failing to investigate the “seriously false” statements

in the Article, and alleges that defendants were “repeatedly lying in the article,” PAC ¶¶ 31(1),

38, he continues to fail to allege facts plausibly demonstrating any material falsity in the Article,

                                                 10
        Case 1:18-cv-02387-APM Document 19 Filed 09/04/19 Page 12 of 15



which, like actual malice, is a necessary element of his claim. See Nat’l Ass’n of Letter Carriers

v. Austin, 418 U.S. 264, 283 (1974) (“the sine qua non of recovery for defamation . . . is the

existence of falsehood”); see also Times Mem. at 32 n.17. Nor could Arpaio successfully do so,

given the extensive public record regarding his conduct. See generally Times Mem. at 6-27. For

this independent reason, too, amendment would be futile. See, e.g., Libre By Nexus v. BuzzFeed,

2018 WL 6573281, at *3 (D.D.C. Dec. 13, 2018) (Mehta, J.) (dismissing amended defamation

complaint with prejudice because, “just like its earlier complaint, Plaintiff’s Second Amended

Complaint fails to allege facts that would support a plausible inference that Defendants’

reporting . . . was false”).

        D.      Arpaio’s Deficient Allegations Of Actual Malice Are
                Not Cured By Repackaging His Defamation Claim As
                One For “General Defamation” or “Defamation By
                Implication”

        In the PAC, Arpaio introduces two new purported causes of action, labeled as “General

Defamation” and “Defamation by Implication.” Both fail for all of the same reasons outlined

above. Indeed, the seven numbered paragraphs comprising the Second Cause of Action contain

no factual allegations at all, merely cursory statements setting forth the law of defamation. This

does not entitle Arpaio to relief. E.g., Egiazaryan v. Zalmayev, 2011 WL 6097136, at *8

(S.D.N.Y. Dec. 7, 2011) (dismissing where plaintiff’s “repeated assertion” that defendant had

published with actual malice was inadequate “legal conclusion” not supported by relevant facts).

        The Third Cause of Action likewise contains no factual allegations and only threadbare

recitals of the law. Arpaio first alleges that defendants “juxtaposed a series of facts so as to

imply a defamatory connection between them” and “published false statements” that “created a

false impression of” Arpaio. PAC ¶¶ 65-66. Arpaio fails, however, to identify such allegedly

false facts, the implications he believes were conveyed, or the language he contends together

                                                 11
        Case 1:18-cv-02387-APM Document 19 Filed 09/04/19 Page 13 of 15



created those implications. He next alleges that defendants juxtaposed a series of facts “so as to

imply a defamatory connection” or “created a defamatory implication by omitting facts when

describing the nature and sequence of events.” Id. ¶ 66. Yet he again neglects to point to any

fact, any “series” of facts, or any “omitted” facts whatsoever. Arpaio then alleges that the

Article “impart[ed] the false innuendo,” id. ¶ 67, but declines to say what that innuendo was.

Finally, Arpaio parrots the legal requirement that defendants “intended or endorsed the

defamatory inferences that the published statements created,” id. ¶ 68, but fails to point to any

language from the Article to support this conclusory allegation.

      This is plainly deficient—indeed, it flips the law on its head. Plaintiffs have a greater, not

lesser, burden of persuasion in alleging theories of defamation based on what a challenged

publication allegedly implies, rather than on what it expressly states. In a decision cited in the

PAC, the D.C. Circuit recognized that alleged defamation by implication is “an area fraught with

subtle complexities,” and cautioned that, “[i]n entertaining claims of defamation by implication,

courts must be vigilant not to allow an implied defamatory meaning to be manufactured from

words not reasonably capable of sustaining such meaning.” White v. Fraternal Order of Police,

909 F.2d 512, 518-19 (D.C. Cir. 1990) (cited at PAC ¶ 64). Thus, to state a claim for defamation

by implication, litigants “must make an especially rigorous showing” both that the language can

“be reasonably read to impart the false innuendo,” and that the Article on its face “affirmatively

suggest[s] that the author intends or endorses the inference.” Guilford Transp. Indus., Inc. v.

Wilner, 760 A.2d 580, 596 (D.C. 2000) (quoting Chapin v. Knight-Ridder, Inc., 993 F.2d 1087,

1092-93 (4th Cir. 1993)). The PAC does not even attempt to make any such showing.




                                                 12
        Case 1:18-cv-02387-APM Document 19 Filed 09/04/19 Page 14 of 15



III.   PLAINTIFF’S TORTIOUS INTERFERENCE CLAIM STILL FAILS

       As with his claims for defamation and false light, the PAC fails to remedy the fatal flaws

in what is now Arpaio’s Fourth Cause of Action, for tortious interference. First, because his

tortious inference claim is premised on the same speech underlying the defamation claims, this

claim fails for the same reasons outlined above. See Op. at 9-10 (noting that when the two torts

are “‘based upon the same allegedly defamatory speech,’” they rise and fall together). What is

more, the Court previously held that this claim “would fail anyway, based on the sparse facts

pleaded,” and went on to address elements entirely unsupported by Arpaio. Id. at 10. Yet again

in the PAC, Arpaio “does no more than parrot the legal requirement.” Id. The few additions to

Arpaio’s allegations consist primarily of adverbs, adjectives and conclusory recitals of harm.

See generally PAC ¶¶ 70-77. There is not a single additional factual allegation to be found. This

is inadequate, and on both of these independent grounds the proposed amendment as to this

cause of action would be futile.

                                         CONCLUSION

       For each and all the foregoing reasons, The Times respectfully requests that this Court

deny the Motion, dismiss this case with prejudice, and grant such other and further relief as the

Court deems just and proper.

Dated: September 4, 2019                             Respectfully submitted,

                                                     BALLARD SPAHR LLP

                                                       /s/ Jay Ward Brown
                                                     Jay Ward Brown (D.C. Bar No. 437686)
                                                     Chad R. Bowman (D.C. Bar No. 484150)
                                                     Mara Gassmann (D.C. Bar No. 1014532)
                                                     1909 K. Street, NW, 12th Floor
                                                     Washington, D.C. 20006-1157
                                                     Telephone: (202) 661-2200


                                                13
Case 1:18-cv-02387-APM Document 19 Filed 09/04/19 Page 15 of 15



                                   Fax: (202) 661-2299
                                   brownjay@ballardspahr.com
                                   bowmanchad@ballardspahr.com
                                   gassmannm@ballardspahr.com

                                   Attorneys for Defendants




                              14
